COURT OF APPEALS OF VIRGINIA

Present: Judges Koontz, Elder and Fitzpatrick
Argued at Salem, Virginia


JOHN DAVID DUGAN
                                         MEMORANDUM OPINION * BY
v.         Record No. 0184-94-3           JUDGE LARRY G. ELDER
                                              JULY 18, 1995
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                       G. O. Clemens, Judge

           John Gregory, Jr., for appellant.
           H. Elizabeth Shaffer, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     John David Dugan (appellant) appeals his conviction for

malicious wounding in violation of Code § 18.2-51.   Appellant

contends that the trial court erred in denying his motion in

limine to prevent the Commonwealth from introducing evidence that

appellant allegedly "stabbed" the victim's brother twelve years

earlier.   Because the trial court committed no error, we affirm

the conviction.

     Viewed in the light most favorable to the Commonwealth, the

facts show that Douglas Hodges (the victim) was at The Inn, a bar

in Roanoke County, on May 21, 1993.   After seeing appellant

seated nearby, Hodges asked the bartender whether she knew

appellant and told her that he looked "like the man that stabbed

my brother twelve years ago, but I'm not sure."   Minutes later,
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
appellant approached Hodges, a brief conversation ensued, and

appellant stabbed Hodges in his left abdomen.

     Appellant filed a written motion in limine asking the trial

court to exclude the evidence that Hodges' brother was involved

in an altercation with appellant twelve years ago, in which a

knife was used.   At the hearing, appellant orally modified his

motion to exclude only mention of the knife in the altercation.

Appellant conceded that the altercation itself was relevant to

establish the animosity that Hodges had for appellant and was

helpful in establishing his case of self defense.   He argued,

however, that evidence that a knife was used in the prior

altercation unduly prejudiced appellant.   The trial court denied

appellant's motion and allowed the knife and the prior "stabbing"

incident to be mentioned at trial.
     We hold that the trial court did not abuse its discretion in

allowing evidence of the prior "stabbing" to be admitted at

trial.   Generally, evidence of crimes or other bad acts committed

by the accused is incompetent and inadmissible to prove the

accused committed or likely committed the particular crime

charged.   Kirkpatrick v. Commonwealth, 211 Va. 269, 272, 176
S.E.2d 802, 805 (1970).   However, well-established exceptions to

this rule may apply where the evidence is relevant to show some

element of the crime charged or a material fact or issue; this

relevance must equal or outweigh the prejudice inherent in

proving that the accused committed the other crimes or bad acts.




                                -2-
 See Sutphin v. Commonwealth, 1 Va. App. 241, 245-46, 337 S.E.2d
897, 899 (1985); Spencer v. Commonwealth, 240 Va. 78, 90, 393
S.E.2d 609, 617, cert. denied, 498 U.S. 908 (1990).

     In this case, the evidence of the prior "stabbing" incident

was relevant to establish the parties' relations and to

demonstrate their motives and conduct before and during the

altercation.    See Boggs v. Commonwealth, 199 Va. 478, 100 S.E.2d
766 (1957).    Specifically, the evidence was probative of whether

appellant may have acted in self defense. 1   See Curtis v.

Commonwealth, 13 Va. App. 622, 625, 414 S.E.2d 421, 423 (1992).

Furthermore, we cannot say that the probative value of this

evidence was outweighed by any prejudicial value.     See Lewis v.

Commonwealth, 225 Va. 497, 502, 303 S.E.2d 890, 893 (1983).

     In any event, appellant waived objection to the

admissibility of the evidence when he conceded to the trial court

that the incident "obviously has to come in."    Once the trial

court allowed Hodges' reference to the general incident to be

introduced at trial, it would have been very difficult to remove

any reference to the prior "stabbing" or to substitute other
                                                         2
language, thereby sanitizing Hodges' actual statement.        See

     1
        The jury might reasonably have assumed that because
appellant had allegedly stabbed Hodges' brother, and because
Hodges possessed animosity toward appellant, Hodges was acting
out of revenge in attacking appellant.
     2
        Hodges' statement contained the following words: "That
looks like the fellow that stabbed my brother twelve years ago,
but I'm not sure."



                                 -3-
Ascher v. Commonwealth, 12 Va. App. 1105, 1119, 408 S.E.2d 906,

915 (1991)(holding redaction is required only if "the

objectionable portion of the statement [could] easily be

separated" from the remainder of the statement and if the

prejudicial value outweighs the probative value), cert. denied,

__ U.S. __, 113 S. Ct. 190 (1992).   The actual language used by

Hodges conveyed more clearly the depth of his feelings than could

have been conveyed by substituted language.   In view of

appellant's desire to have the incident admitted, we cannot say

that the trial court abused its discretion by refusing to

sanitize the testimony.
     Accordingly, we affirm appellant's conviction.

                                                           Affirmed.




                               -4-